EXECUTION VERSION





--------------------------------------------------------------------------------





SHAREHOLDERS AGREEMENT
Dated as of January 4, 2017
by and between
Konecranes Plc
and
Terex Corporation



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------








TABLE OF CONTENTS
Page
 
ARTICLE I. DEFINITIONS
1


Section 1.1
Definitions
1


ARTICLE II.
 
 
BINDING EFFECT
5


Section 2.1
Binding Effect
5


ARTICLE III. RIGHTS OF CLASS B SHARES
6


Section 3.1
Board Size
6


Section 3.2
Appointment of the Shareholder Designees
6


Section 3.3
Committees
7


Section 3.4
Expenses and Fees; Indemnification
7


Section 3.5
Voting Rights
7


Section 3.6
Top-Up Rights
7


Section 3.7
Information Rights
7


Section 3.8
Dividend Rights
7


ARTICLE IV. STANDSTILL, ACQUISITIONS OF SECURITIES AND TRANSFER RESTRICTIONS
8


Section 4.1
Standstill
8


Section 4.2
Transfer Restrictions
12


ARTICLE V.
 
 
DISTRIBUTION TRANSACTION; SHARE CONVERSION
13


Section 5.1
Distribution Transaction.
13


Section 5.2
Share Conversion and Listing
15


ARTICLE VI.
 
 
PREEMPTIVE RIGHTS
15


Section 6.1
Preemptive Rights Generally
15


Section 6.2
Directed Issues
16


ARTICLE VII.
 
 
REPRESENTATIONS AND WARRANTIES
16


Section 7.1
Representations and Warranties of the Company
16


Section 7.2
Representations and Warranties of Theta
16


ARTICLE VIII.
 
 
TERMINATION
17


Section 8.1
Termination
17


Section 8.2
Effect of Termination; Survival
17


ARTICLE IX.
 
 
MISCELLANEOUS
17


Section 9.1
Amendment and Modification
18


Section 9.2
Assignment; No Third-Party Beneficiaries
18


Section 9.3
Binding Effect; Entire Agreement
18





i



--------------------------------------------------------------------------------





Section 9.4
Severability
18


Section 9.5
Notices and Addresses
18


Section 9.6
Governing Law
19


Section 9.7
Headings
19


Section 9.8
Counterparts
19


Section 9.9
Further Assurances
20


Section 9.10
Remedies
20


Section 9.11
Arbitration; Jurisdiction and Venue
20


Section 9.12
Adjustments
21

















ii



--------------------------------------------------------------------------------






SHAREHOLDERS AGREEMENT
THIS SHAREHOLDERS AGREEMENT, dated as of January 4, 2017, by and among
Konecranes Plc, a Finnish public company limited by shares (the “Company”), and
Terex Corporation, a Delaware corporation (“Theta”).
RECITALS:
A.On May 16, 2016, the Company and Theta entered into that certain Stock and
Asset Purchase Agreement, pursuant to which the Company intends to acquire the
“Material Handlings & Port Solutions” business of Theta for cash and Company
Class B Shares (the “Purchase Agreement”).
B.    Pursuant to the Purchase Agreement and immediately following the Closing,
the Shareholder Group will Beneficially Own 19,600,000 Company Class B Shares.
C.    Prior to the execution of this Agreement, in accordance with the Purchase
Agreement, the amendment to the Company’s Articles of Association, attached as
Exhibit I to the Purchase Agreement (the “Articles Amendment”), has been filed
and made effective.
D.    Concurrently with the execution and delivery of this Agreement, the
Company and Theta are entering into that certain registration rights agreement
(the “Registration Rights Agreement”).
E.    The Company and Theta desire to establish in this Agreement certain terms
and conditions concerning the Company Class B Shares to be owned by the
Shareholder Group as of and from the Closing and related provisions concerning
the Shareholder Group’s relationship with, and investment in, the Company as of
and from the Closing.
AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
intending to be legally bound, the parties hereto agree as follows:
Article I.
DEFINITIONS
Section 1.1    Definitions. Unless otherwise herein defined, capitalized terms
shall have the meanings ascribed to them below:
“Act” means the Finnish Companies Act (osakeyhtiölaki).
“Affiliate” means, in respect of any Person, a Person that directly, or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the Person specified, and “Affiliated” shall have
a correlative meaning. For purposes of this definition, the





--------------------------------------------------------------------------------





term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise. Notwithstanding
anything to the contrary set forth in this Agreement: (a) the Company and its
Affiliates shall not be deemed to be Affiliates of the Shareholder Group; and
(b) the Shareholder Group and its Affiliates shall not be deemed to be
Affiliates of the Company.
“Agreement” means this Shareholders Agreement, as amended, modified or
supplemented from time to time, in accordance with the terms hereof, together
with any exhibits, schedules or other attachments hereto.
“Articles Amendment” has the meaning set forth in the recitals of this
Agreement.
“Articles of Association” means the Articles of Association of the Company as in
effect as of the date hereof, including the Articles Amendment (including as it
may subsequently be amended, modified and/or supplemented).
“Beneficially Own” with respect to any securities means the power to vote or
direct the voting of, or to dispose or direct the disposition of, such
securities, and the terms “Beneficial Ownership” and “Beneficial Owner” shall
have correlative meanings.
“Board” or “Board of Directors” means the Board of Directors of the Company.
“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in (a) Helsinki, Finland and (b) New York, New York,
United States of America.
“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.
“Class B Articles Provisions” means those provisions of the Articles of
Association that are listed in section 23 of the Articles of Association, the
amendment of which requires the consent of Theta pursuant to section 23 of the
Articles of Association.
“Closing” has the meaning set forth in the Purchase Agreement.
“Closing Date” means the date on which the Closing occurs.
“Company” has the meaning set forth in the Preamble.
“Company ADS” means American Depositary Shares representing Company Ordinary
Shares.
“Company Change of Control” means (i) the acquisition of Capital Stock of the
Company pursuant to a tender offer, exchange offer, merger, consolidation,
dissolution, recapitalization,


2

--------------------------------------------------------------------------------





refinancing or under any other circumstances that would result, directly or
indirectly, in a Person or group of Persons acting in concert holding more than
50% of the voting securities of the Company, or (ii) the sale, lease, transfer,
conveyance or other disposition, in a single transaction or in a related series
of transactions, of all or substantially all of the assets of the Company and
its Subsidiaries, taken as a whole, to any other Person (or group of Persons
acting in concert).
“Company Class B Shares” means the class B shares of the Company, with no
nominal value.
“Company Ordinary Shares” means the registered ordinary shares of the Company,
with no nominal value.
“Company Shares” means the Company ADSs, the Company Class B Shares and the
Company Ordinary Shares.
“Director” means a member of the Board of Directors.
“Dispute” has the meaning set forth in Section 9.11(b).
“Distribution Transaction” means a transaction pursuant to which all or
substantially all of the Company Shares Beneficially Owned by the Shareholder
Group is sold or distributed to, or made available to be acquired by, in the
form of Company ADSs (whether by redemption, dividend, share distribution,
split-off, spin-off, rights offering, exchange offer, exercise of subscription
rights, merger, or otherwise), all or substantially all of the holders of
Theta’s issued and outstanding Capital Stock as of the earlier point in time of
(i) the Distribution Transaction or (ii) immediately prior to a Shareholder
Parent Change of Control, excluding, to the extent permitted by applicable law,
any Person who has consummated or is seeking to consummate a Shareholder Parent
Change of Control.
“Equity Interest” means, with respect to the Shareholder Group, as of any date
of determination, the percentage represented by the quotient of, without
duplication, (a) the aggregate number of Company Class B Shares owned (whether
of record or book-entry) by the Shareholder Group divided by (b) the aggregate
number of Company Ordinary Shares and Company Class B Shares outstanding.
“Equity Securities” means any equity securities of the Company (including the
Company Shares) or securities convertible into or exercisable or exchangeable
for equity securities of the Company.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.
“Governmental Entity” any U.S., non-U.S. (including Finnish) or international
governmental or regulatory authority, agency, commission, bureau, court,
tribunal, arbitral body or other governmental, quasi-governmental, regulatory or
self-regulatory entity.
“Initial Standstill Period” has the meaning set forth in Section 4.1(a).


3

--------------------------------------------------------------------------------





“Law” means any rule, regulation, statute, order, ordinance, convention,
directive, requirement, policy or code promulgated, issued, enacted, adopted,
implemented or otherwise put into effect by any Governmental Entity, including
any securities law.
“Maintenance Amount” means, with respect to the Shareholder Group, the number of
Equity Securities to be acquired by the Shareholder Group in accordance with
Section 6.2 such that following the Shareholder Group’s acquisition of such
Equity Securities (and giving effect to any conversions required by Section
5.2(b)), the Shareholder Group’s Equity Interest is equal to the Shareholder
Group’s Equity Interest immediately prior to the issuance of Equity Securities
giving rise to the rights afforded to the Shareholder Group in Section 6.2.
“New Ordinary Shares” means any new Company Ordinary Shares that have been or
are to be converted from Class B Shares into Company Ordinary Shares in
accordance with Section 20 of the Articles of Association.
“Permitted Transferee” has the meaning set forth in Section 4.2(b)(iv).
“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
other organizational form.
“Purchase Agreement” has the meaning set forth in the recitals of this
Agreement.
“Registration Rights Agreement” has the meaning set forth in the Recitals.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Shareholder Ownership Cap” means the maximum amount of voting securities of a
Finnish company that a Person may hold without being required under the Finnish
Securities Market Act to make a mandatory takeover offer to such company’s
shareholders.
“Shareholder Parent Change of Control” means (i) the acquisition of Capital
Stock of Theta pursuant to a merger, consolidation, dissolution,
recapitalization, refinancing or under any other circumstances that would
result, directly or indirectly, in a Person or a group of Persons acting in
concert with respect to such acquisition holding more than 50% of the
outstanding voting securities of Theta, (ii) the sale, lease, transfer,
conveyance or other disposition, in a single transaction or in a related series
of transactions, of all or substantially all of the assets of Theta and its
Subsidiaries, taken as a whole, to any other Person (or group of Persons acting
in concert), or (iii) the adoption of a plan relating to the liquidation or
dissolution of Theta.
“Shareholder Designees” has the meaning set forth in Section 3.2(a).
“Shareholder Group” means Theta and its Subsidiaries.
“Shareholder Group Tender Offer” has the meaning set forth in Section 4.1(b).


4

--------------------------------------------------------------------------------





“Subsequent Standstill Period” has the meaning set forth in Section 4.1(b).
“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other Persons performing similar functions are at any
time directly or indirectly owned by such Person.
“Theta” has the meaning set forth in the Preamble.
“Transaction Agreements” means this Agreement, the Purchase Agreement, the
Registration Rights Agreement (as defined in the Purchase Agreement), the
Transition Services Agreement between the Company and Theta dated as of the date
hereof, the French Offer Letter (as defined in the Purchase Agreement), the
documents contemplated by the Demag JV Arrangements (as defined in the Purchase
Agreement), and the Confidentiality Agreement between the Company and Theta
dated as of June 12, 2015.
“Transfer” mean any direct or indirect sale, transfer, assignment, gift,
placement in trust (voting or otherwise) or other disposition of any kind to any
Person (excluding pledges and other security interests and hedging and
derivative transactions).
“Unaffiliated Director” means a Director who is not a Shareholder Designee.
“Unapproved Shareholder Designee” means (i) any Shareholder Designee to which
the Company reasonably objected in accordance with clause (i) of Section 3.2(d)
or (ii) any Person listed on Exhibit A.
“U.S. GAAP” has the meaning set forth in Section 3.7.
“Voting Securities” means (i) the Company Shares and (ii) any other securities
of the Company entitling its holder to voting rights at the Company’s general
meeting of shareholders other than securities the voting rights of which have
been restricted in the Articles of Association.
Section 1.2    General Interpretive Principles. Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders. The name assigned this Agreement and the
Section captions used herein are for convenience of reference only and shall not
be construed to affect the meaning, construction or effect hereof. Unless
otherwise specified, the terms “hereof,” “herein” and similar terms refer to
this Agreement as a whole (including the exhibits hereto), and references herein
to Sections refer to Sections of this Agreement. The words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation.”
Article II.    
BINDING EFFECT
Section 2.1    Binding Effect. The Company Class B Shares have the rights set
out in the Company's Articles of Association as in effect on the date hereof.
The provisions of Article III,


5

--------------------------------------------------------------------------------





Section 5.2 and Article VI are in addition to the provisions set forth in the
Articles of Association. In the event of any conflict between the Articles of
Association and Article III, Section 5.2 and Article VI, the terms of the
Articles of Association shall prevail. The Parties agree to be bound by the
Class B Articles Provisions as if they were provisions of this Agreement.
Article III.    
RIGHTS OF CLASS B SHARES
Section 3.1    Board Size. The Parties acknowledge that Section 12 of the
Articles of Association sets out the minimum and maximum size of the Company’s
Board.
Section 3.2    Appointment of the Shareholder Designees.
(a)    The Parties acknowledge that from and after the Closing, Theta, or such
other member of the Shareholder Group as is designated by Theta by notice in
writing to the Company (the “Theta Designating Person”) have in Section 5 of the
Articles of Association been granted rights to appoint Directors (any such
Director appointed pursuant to the Articles of Association, a “Shareholder
Designee”) to the Board of Directors and to remove them from office.
(b)    The Shareholder Group hereby appoints David Sachs and Oren Shaffer (or if
any or both of such persons is unable or unwilling to serve as a Director as of
Closing, another person or persons, as applicable, designated by the Shareholder
Group from the persons listed as Approved Theta Designees) as the initial
Directors (the “Initial Shareholder Designees”), and the Company shall take all
actions necessary to (i) cause such Initial Shareholder Designees to be
appointed to the Board of Directors as of the Closing and (ii) to enable Theta
to exercise its rights pursuant to Section 5 of the Articles of Association.
(c)    The Company and Theta agree that for purposes of Section 5(c) of the
Articles of Association, the individuals listed on Exhibit B hereto, as updated
from time to time jointly by Theta and the Company, shall constitute “Approved
Theta Designees”.
(d)    Notwithstanding the Theta Designating Person's appointment rights in
section 5 of the Articles of Association, (i) in the event that the Company
reasonably objects to any Shareholder Designee, other than any Approved Theta
Designee, the Company shall have the right to notify the Theta Designating
Person in writing of such objections and the Company’s basis for such objection
(which, to the extent the Company continues to object after the Theta
Designating Person's consultation with the Company, must be reasonable) and the
Theta Designating Person shall appoint a different Shareholder Designee taking
into account in good faith the basis for the Company’s objection set forth in
its objection notice; provided, however, that the Company shall not have the
right to object to more than two (2) Shareholder Designees in each annual period
and (ii) no Theta Designating Person shall appoint as a Shareholder Designee any
Unapproved Shareholder Designee.
(e)    Without prejudice to any of the appointment rights of any Theta
Designating Person set forth in the Articles of Association, the Theta
Designating Person, in its sole discretion, and the Company shall cooperate to
cause the appointment of any Shareholder Designee (other than


6

--------------------------------------------------------------------------------





with respect to the Initial Shareholder Designees, who shall be appointed as of
Closing) to coincide with the appointment of other Directors.
(f)    If, according to the Articles of Association, the Shareholder Group would
be required to remove Directors from Board of Directors, then the Theta
Designating Person shall promptly (and in any event within two (2) Business
Days) cause such number of the Shareholder Designees then serving on the Board
to resign from the Board (such resigning Shareholder Designees to be selected at
the Theta Designating Person’s sole discretion) as is necessary so that the
remaining number of the Shareholder Designees then serving on the Board is less
than or equal to the number of Shareholder Designees that the Theta Designating
Person is then entitled to appoint to the Board pursuant to Section 5(a) of the
Articles of Association.
Section 3.3    Committees. The Parties acknowledge that Section 8 of the
Articles of Association includes provisions on Theta Designees’ rights to
participate in Board committees.
Section 3.4    Expenses and Fees; Indemnification. The Parties acknowledge that
Section 9 of the Articles of Association includes provisions expenses,
compensation and indemnification of Theta Designees. For the avoidance of doubt
the Parties acknowledge, that no equity compensation payable to a Shareholder
Designee will be deemed to be Beneficially Owned by the Shareholder Group.
Section 3.5    Voting Rights. The Parties acknowledge that Section 10 of the
Articles of Association includes provisions on the voting rights carried by the
Company Ordinary Shares and Company Class B Shares.
Section 3.6    Top-Up Rights. The Parties acknowledge that Section 6 of the
Articles of Association includes provisions on top-up rights linked to rights to
appoint Shareholder Designees.
Section 3.7    Information Rights. The Company shall use reasonable best efforts
to provide, or cause to be provided, as promptly as practicable, to the
Shareholder Group all information necessary for Theta, in Theta’s reasonable
judgment, to comply with U.S. reporting requirements and income tax compliance
and other regulatory obligations, including financial statements of the Company
that are compliant (including with respect to the timing of delivery to Theta)
with Rule 3-09 of Regulation S-X promulgated under the Securities Act.  The
Company acknowledges that Theta intends for financial accounting purposes
pursuant to U.S. generally accepted accounting principles (“US GAAP”) to account
for the Shareholder Group’s ownership of Company Class B Shares pursuant to the
equity method of accounting.  The Company shall use reasonable best efforts to
provide, or cause to be provided, as promptly as practicable, to the Shareholder
Group all information necessary for Theta to so account for the Shareholder
Group’s ownership of Company Class B Shares pursuant to US GAAP. For the
avoidance of doubt, nothing in this Section 3.7 shall require the Company to
produce financial statements prepared in accordance with U.S. GAAP.






7

--------------------------------------------------------------------------------





Section 3.8    Dividend Rights.
(a)    The Parties acknowledge that each Company Ordinary Share and each Company
Class B Share carries equal rights to dividends and other distributions of
assets, as set out in Section 11 of the Articles of Association.
(b)    Subject to the mandatory provisions of the Act, the Company shall use its
reasonable best efforts to maintain a shareholder dividend consistent with past
practice and the Company shall establish and disclose a dividend policy that
sets forth an annual minimum dividend of at least 50% of consolidated net income
of the Company, subject to the compliance with the Act (including shareholder
approval), the fiduciary duties of the Board and compliance with the Company’s
then-existing credit and loan agreements.
(c)    Nothing set forth herein, including Section 4.1, shall in any way limit
the Shareholder Group’s rights to demand a minimum dividend pursuant to section
7, chapter 13 of the Act, and the Shareholder Group shall have the right to make
public statements regarding requests that the Company pay such dividends.
Article IV.    
STANDSTILL, ACQUISITIONS OF SECURITIES AND TRANSFER RESTRICTIONS
Section 4.1    Standstill.
(a)    From and after the Closing until the fourth (4th) anniversary of the
Closing Date (the “Initial Standstill Period”), unless otherwise approved, or an
exemption or waiver is otherwise approved, by the Unaffiliated Directors, Theta
shall not, and shall cause each of its Affiliates not to, directly or
indirectly, alone or in concert with any other Person, except as otherwise
expressly set forth in this Section 4.1(a):
(i)    offer to acquire or agree to acquire Beneficial Ownership of any Company
Shares in addition to any Company Class B Shares acquired at Closing, except (A)
pursuant to stock splits, reverse stock splits, stock dividends or
distributions, combinations, reclassifications or any similar recapitalizations,
(B) acquisitions of Company Ordinary Shares or Company ADSs up to the
Shareholder Ownership Cap if such Company Ordinary Shares or Company ADSs are
converted to Company Class B Shares in accordance with Section 5.2(b), or (C)
acquisitions or purchases of Company Shares pursuant to and in accordance with
Article VI;
(ii)    acquire, offer to acquire or agree to acquire any assets of the Company
or any of its Subsidiaries that are material to the operations, financial
condition or prospects of the Company and its Subsidiaries, taken as a whole;
(iii)    induce or attempt to induce any third party (it being understood that a
“third party” shall exclude Affiliates of Theta, which shall be subject to the
restrictions under clause (i) above) to propose or offer to acquire Beneficial
Ownership of Company


8

--------------------------------------------------------------------------------





Shares (other than the Company Shares held by the Shareholder Group as and to
the extent permitted in accordance with Section 4.2);
(iv)    seek the election, appointment or removal of any Directors or seek a
change in the composition or size of the Board (in each case, other than through
the appointment or removal of any Shareholder Designee);
(v)    except (A) as otherwise required by applicable Law or (B) in case of a
proposed Directed Issue, make or cause to be made any press release or similar
public announcement or public communication relating to the way it intends to,
or does, vote its Company Shares at any meeting of the shareholders of the
Company or in connection with any action by written consent at or in which
Company Shares are entitled to vote;
(vi)    deposit any Company Shares into a voting trust or subject any Company
Shares to any proxy, arrangement or agreement with respect to the voting of such
any Company Shares or other agreement having a similar effect (provided that
nothing in this clause (vi) shall be interpreted as (A) preventing Theta and its
Affiliates from voting its Company Shares, whether in person or by proxy, as it
determines in its sole discretion, or (B) restricting the rights of Theta under
Section 4.2);
(vii)     other than as permitted under the foregoing clause (v), initiate,
propose or otherwise solicit shareholders for the approval of any shareholder
proposal or solicit proxies or consents, or in any way participate in, directly
or indirectly, any solicitation of proxies to vote, or seek to influence any
Person with respect to the voting of, any Voting Securities (provided that
nothing in this clause (vii) shall be interpreted as preventing Theta and its
Affiliates from voting its Company Shares, whether in person or by proxy, as it
determines in its sole discretion);
(viii)    publicly call or publicly requisition a call for any general, special
or extraordinary meeting of the Company’s shareholders (other than pursuant to
Section 4.2(e));
(ix)    make any public statement or disclosure inconsistent with the foregoing;
(x)    assist, advise, induce or attempt to induce (or provide any confidential
information of the Company or any of its Subsidiaries for the purpose of
assisting, advising, inducing or attempting to induce) any third party to take,
or take any affirmative action to do, any of the foregoing; or
(xi)    propose or seek an amendment or waiver of any of the provisions of this
Section 4.1(a).
(b)    From and after the Initial Standstill Period to the date that the
Shareholder Group ceases to Beneficially Own any Company Class B Shares (the
“Subsequent Standstill Period”), unless otherwise approved, or an exemption or
waiver is otherwise approved, by the


9

--------------------------------------------------------------------------------





Unaffiliated Directors, Theta shall not, and shall cause each of its Affiliates
not to, directly or indirectly, alone or in concert with any other Person,
except as otherwise expressly set forth in this Section 4.1(b):
(i)    seek the election, appointment or removal of any Directors or seek a
change in the composition or size of the Board (in each case, other than through
the appointment or removal of any Shareholder Designee);
(ii)    deposit any Company Shares into a voting trust or subject any Company
Shares to any proxy, arrangement or agreement with respect to the voting of such
any Company Shares or other agreement having a similar effect with respect to
any matter on which the Company Class B Shares are not entitled to vote pursuant
to Section 10 of the Articles of Association (provided that nothing in this
clause (iii) shall be interpreted as (A) preventing Theta and its Affiliates
from voting its Company Shares, whether in person or by proxy, as it determines
in its sole discretion or (B) restricting the rights of Theta under Section
4.2);
(iii)    initiate, propose or otherwise solicit shareholders for the approval of
any shareholder proposal or solicit proxies or consents, or in any way
participate in, directly or indirectly, any solicitation of proxies to vote, or
seek to influence any Person with respect to the voting of, any Voting
Securities with respect to (A) any matter on which the Company Class B Shares
are not entitled to vote pursuant to Section 10 of the Articles of Association,
or (B) any proposal by Theta or its Affiliates to effect a Company Change of
Control (provided that nothing in this clause (iv) shall be interpreted as
preventing Theta and its Affiliates from voting its Company Shares, whether in
person or by proxy, as it determines in its sole discretion);
(iv)    publicly call or publicly requisition a call for any general, special or
extraordinary meeting of the Company’s shareholders with respect to (A) any
matter on which the Company Class B Shares are not entitled to vote pursuant to
Section 10 of the Articles of Association (other than pursuant to Section
4.2(e)), or (B) any proposal by Theta or its Affiliates to effect a Company
Change of Control; or
(v)    make any public statement or disclosure inconsistent with the foregoing.
Notwithstanding anything to the contrary in the foregoing, during the Subsequent
Standstill Period the Shareholder Group shall be permitted to offer to acquire,
agree to acquire or acquire Beneficial Ownership of any Company Shares in
addition to any Company Class B Shares acquired at Closing in the following
circumstances (A) pursuant to stock splits, reverse stock splits, stock
dividends or distributions, combinations, reclassifications or any similar
recapitalizations, (B) acquisitions of Company Ordinary Shares or Company ADSs
up to the Shareholder Ownership Cap if such Company Ordinary Shares or Company
ADSs are converted to Company Class B Shares in accordance with Section 5.2(b),
(C) acquisitions or purchases of Company Shares pursuant to and in accordance
with Article VI and (D) in connection with an offer to acquire all of the
outstanding Capital Stock of the Company, including the taking of any
preparatory measures in connection with


10

--------------------------------------------------------------------------------





such offer, including obtaining undertakings from the Company’s shareholders to
sell their shares in connection with such offer (such offer together with any
preparatory measures, a “Shareholder Group Tender Offer”); provided, that Theta
and its Affiliates shall have consulted with the Unaffiliated Directors at least
twenty (20) Business Days prior to making such Shareholder Group Tender Offer.
Upon the making of a Shareholder Group Tender Offer, the restrictions set forth
in Section 4.1(b) shall be suspended until such time that the Shareholder Group
Tender Offer is either withdrawn or completed. In the event that (i) a majority
of Unaffiliated Directors recommend the Shareholder Group Tender Offer or (ii)
following completion of such Shareholder Group Tender Offer, the Shareholder
Group holds two thirds of the then-outstanding Voting Securities, then Section
4.1(b) shall automatically terminate upon completion of the Shareholder Group
Tender Offer.
(c)    If, at any time during the Initial Standstill Period or the Subsequent
Standstill Period, (i) the Company enters into definitive documentation
providing for a transaction that, if consummated, would constitute a Company
Change of Control; (ii) the Board publicly announces its determination that (A)
it will sell or dispose of, or has commenced a process by which it proposes to
sell or dispose of, the Company or all or substantially all of the assets of the
Company and its Subsidiaries, taken as a whole, (B) will consider offers or
proposals for a transaction that, if consummated, would result in a Company
Change of Control, or (C) the Company or all or substantially all of the assets
of the Company and its Subsidiaries, taken as a whole, is for sale; or (iii) a
tender, takeover, exchange or similar offer that, if consummated, would
constitute a Company Change of Control is commenced or the subject of an
announcement of a firm intention to be made or commenced by any Person or group
of Persons acting in concert and the Board either (x) publicly recommends that
shareholders of the Company tender their shares of the Company to the Person or
group of Persons acting in concert making such offer or (y) fails to recommend
that the shareholders of the Company reject such offer, in each case within ten
(10) Business Days after the date of commencement or posting of such offer,
then, in any such case, the provisions of Section 4.1(a) and Section 4.1(b)
shall terminate immediately and all other provisions of this Agreement shall
remain in full force and effect; provided, however, that if, (x) with respect to
clause (i) of this sentence, such transaction is terminated without being
consummated, (y) with respect to clause (ii) of this sentence, the Board has
publicly announced that it has rescinded such determination or (z) with respect
to clause (iii) of this sentence, such offer or similar transaction is
withdrawn, terminated or expires without being consummated or if the Board
publicly recommends that the shareholders of the Company reject such offer,
then, in any such case all provisions of Section 4.1 previously terminated shall
be reinstated and shall be in full force and effect in accordance with their
terms from and after the date of such termination, public announcement,
withdrawal or expiration, as the case may be; provided further, that such
reinstatement shall not prevent Theta or any of its Affiliates from continuing
to pursue any activities described in this Section 4.1(c) that were definitively
commenced after the date of such termination, but at or prior to the date of
such reinstatement.
(d)    Notwithstanding anything to the contrary in this Section 4.1, nothing
herein shall prohibit or prevent Theta or any of its Affiliates from acquiring
securities of, or from entering into any merger or other business combination
with, another Person that Beneficially Owns any Company Shares; provided,
however, that (i) such other Person shall have acquired such Company Shares or
other securities other than in contemplation of the Theta or any of its
Affiliates acquiring the securities of, or entering into any such merger or
other business combination with, such Person;


11

--------------------------------------------------------------------------------





(ii) the Beneficial Ownership of such Company Shares or other securities by such
other Person shall not be a primary reason for Theta or any of its Affiliates
acquiring the securities of, or entering into any such merger or other business
combination with, such other Person; and (iii) the combined Beneficial Ownership
of such Company Shares of Theta or any of its Affiliates entering into the
business combination and such other Person would not result in Theta or any of
its Affiliates or such other Person being required, pursuant to the Finnish
Securities Market Act, to commence a mandatory tender offer to acquire
additional Company Shares.
Section 4.2    Transfer Restrictions.
(a)    Except for Transfers of Company Shares expressly permitted by Section
4.2(b):
(i)    until the Company Ordinary Shares or Company ADSs are registered under
the Exchange Act (but, in any event, no longer than a period of three (3) months
following the Closing Date) (the “Lock-Up Period”), the Shareholder Group shall
not Transfer any Company Shares to any other Person, and
(ii)    from and after the expiration of such Lock-Up Period, the Shareholder
Group shall not Transfer any Company Shares (including via block sale) to any
other Person:
(a)    that, to the knowledge of Theta, after reasonable inquiry (including,
where practicable, obtaining a representation of the ownership of Equity
Securities of such transferee), would have Beneficial Ownership of Company
Shares in excess of three percent (3%) of the Company Shares after giving effect
to such Transfer, and
(b)    without first delivering a written representation to the Company that the
Transfer satisfies the requirements set forth in Section 4.2(a)(ii)(a) and
obtaining Board consent (which consent the Board shall promptly grant (and in
any case grant within ten (10) Business Days of the date of the applicable
written representation) if such Transfer complies with this Section
4.2(a)(ii)(a)).
(b)    The following Transfers of Company Shares are permitted:
(i)    Distribution Transactions made in accordance with Section 5.1, including
any Transfer to an escrow agent, trustee or similar person in accordance with
Section 5.1(c);
(ii)    If the Board has not approved such Transfer in accordance with Section
4.2(b)(v), Transfers representing 5% or more of the then outstanding Company
Shares that are approved by the holders of a majority of the votes cast at any
general meeting or special meeting of shareholders;
(iii)    Transfers pursuant to a Company Change of Control; and
(iv)    Transfers between and among Theta and any directly or indirectly held
Subsidiary of Theta (a “Permitted Transferee”); provided that if any Permitted


12

--------------------------------------------------------------------------------





Transferee to which Company Shares is transferred in accordance with this
Section 4.2(b)(iv) ceases to be a Permitted Transferee, Theta shall reconvey (or
cause the reconveyance of) such Company Shares to itself or another Permitted
Transferee immediately before such Subsidiary ceases to be a Permitted
Transferee or within ten (10) Business Days thereafter; and
(v)    Transfers approved by the affirmative vote of a majority of the
Unaffiliated Directors.
(c)    Any waiver of the provisions of this Section 4.2 to permit a Transfer by
the Shareholder Group shall require the approval of the Company (by the
affirmative vote of a majority of the Unaffiliated Directors).
(d)    The Board shall promptly provide its consent in accordance with clause 19
of the Articles of Association to any Transfer of Company Class B Shares in
accordance with Section 4.2(b)(iv), provided that such consent shall in any
event be provided at the latest within 14 days of the Shareholder Group’s
request, failing which the consent shall be deemed given. The parties
acknowledge and agree that no Board consent for any Transfer of Company Shares
shall be required except as set forth in Section 4.2(a)(ii)(b), Section
4.2(b)(iv), and Section 4.2(b)(v) and that the Board’s consent pursuant to
clause 19 of the Articles of Association shall not be required in connection
with Transfers permitted under this Agreement (other than a Transfers of Company
Class B Shares in accordance with Section 4.2(b)(iv)).
(e)    In the event that the Shareholder Group desires to seek shareholder
approval of a proposed Transfer pursuant to Section 4.2(b)(ii), the Shareholder
Group shall provide written notice thereof to the Company, and the Company and
the Board shall take all actions necessary to present the proposed Transfer to
the holders of outstanding shares in the Company for their approval (and to seek
such approval) at (i) the next annual general meeting of the Company’s
shareholders which is scheduled to be held at least forty-five (45) Business
Days after the date of such notice, or (ii) if no such annual general meeting is
scheduled to be held within eighty (80) Business Days after such notice, a
special meeting of the Company’s shareholders called by the Company for such
purpose to be held within forty-five (45) Business Days after such notice, and
the Shareholder Group shall reimburse the Company for its out-of-pocket expenses
incurred in connection with such special meeting.
(f)    Upon the Company’s request, Theta and the Shareholder Group shall
reasonably cooperate, and shall use reasonable efforts to procure that their
account operator / custodian cooperates, to enter a note for the benefit of the
Company on any relevant book-entry account restricting the right to Transfer
(other than by Transfers permitted under this Section 4.2) any Company Ordinary
Shares or Company ADSs Beneficially Owned by the Shareholder Group. The Company
shall procure that such note is promptly removed in connection with any Transfer
that is permitted under this Section 4.2, or, to the extent Company Ordinary
Shares or Company ADSs Beneficially Owned by the Shareholder Group remain on the
relevant book-entry account after such permitted Transfer, take any other action
required to allow such permitted Transfer without removing the above mentioned
note.


13

--------------------------------------------------------------------------------





Article V.    
DISTRIBUTION TRANSACTIONS; SHARE CONVERSION
Section 5.1    Distribution Transaction.
(a)    The Shareholder Group may, at any time following the Closing, effect a
Distribution Transaction; provided that the Shareholder Group shall give the
Company at least sixty (60) calendar days’ notice prior to such Distribution
Transaction (or if such notice period is not reasonably possible under the
circumstances, such prior written notice as is reasonably possible).
(b)    Prior to or concurrently with the closing of a Shareholder Parent Change
of Control, the Company shall have the right, upon written notice to the
Shareholder Group, to cause the Shareholder Group to effect a Distribution
Transaction that results in the Transfer of all of the Company Shares
Beneficially Owned by the Shareholder Group to holders of Theta’s issued and
outstanding Capital Stock as of immediately prior to such Shareholder Parent
Change of Control, excluding, to the extent permitted by applicable law, any
Person who has consummated or is seeking to consummate such Shareholder Parent
Change of Control, and the Shareholder Group shall notify the Company of any
potential Shareholder Parent Change of Control at least sixty (60) calendar days
prior to the date of the expected occurrence of the Shareholder Parent Change of
Control (or if such notice period is not reasonably possible under the
circumstances, such prior written notice as is reasonably possible).
(c)    With respect to any Distribution Transaction made in accordance with this
Section 5.1, the Shareholder Group shall have the right, in good faith and in
its sole discretion, to (a) determine the manner in which such Distribution
Transaction is effected (including by redemption, dividend, share distribution,
split-off, spin-off, rights offering, exchange offer, exercise of subscription
rights, merger or otherwise), (b) determine the date and time on which such
Distribution Transaction is to be consummated, provided, that the Shareholder
Group shall reasonably consider the applicable legal and regulatory requirements
in determining such date and time, and (c) condition the consummation of the
Distribution Transaction upon (i) the consummation of the applicable Shareholder
Parent Change of Control and (ii) compliance with applicable securities Laws.
The Company shall use reasonable best efforts to take all actions as promptly as
practicable to ensure that the Shareholder Group’s selected method of effecting
the Distribution Transaction complies with applicable securities Laws,
including, if required or requested pursuant to the Registration Rights
Agreement, seeking to register the Distribution Transaction under the Securities
Act and publishing a prospectus required under Finnish Law to be prepared by the
Company that has been approved by the Finnish Financial Supervision Authority.
In the event the Distribution Transaction shall not have occurred prior to the
closing date of the applicable Shareholder Parent Change of Control because of
the failure of the registration statement to become effective, or prospectus
required under Finnish Law to be approved, prior to or at the closing of such
Shareholder Parent Change of Control, the Shareholder Group shall Transfer their
Company Shares to an escrow agent, trustee or similar person to hold on a
non-voting basis for the benefit of, the intended recipients in the contemplated
Distribution Transaction pending the effectiveness of the applicable
registration statement or prospectus. In respect of the foregoing, the
Shareholder Group and the Company agree that they shall use reasonable best
efforts to use the Escrow Agent


14

--------------------------------------------------------------------------------





(as such term is defined in the Purchase Agreement) and an escrow agreement on
terms substantially similar to the Escrow Agreement (as such term is defined in
the Purchase Agreement) in connection with any Distribution Transaction
occurring after a Shareholder Parent Change of Control.
Section 5.2    Share Conversion and Listing.
(a)    The Parties acknowledge that Sections 20 and 21 of the Articles of
Association include provisions on converting Company Class B Shares into Company
Ordinary Shares and Company Ordinary Shares into Company Class B Shares,
respectively. The Company shall take all actions reasonably necessary to
consummate such conversions in accordance with Sections 20 and 21 of the
Articles of Association and to promptly deliver the New Ordinary Shares to their
holder in the Finnish book-entry system maintained by Euroclear Finland Ltd.
The Company shall use its reasonable best efforts to list the New Ordinary
Shares on the NASDAQ Helsinki to enable trading with such New Ordinary Shares by
their holder on the NASDAQ Helsinki as promptly as practicable and in any event
within two Business Days of the consummation of the relevant conversion of
Company Class B Shares into Company Ordinary Shares in accordance with the
Articles of Association, provided, however, that if a prospectus that must be
approved by the Finnish Financial Supervisory Authority is required under
Finnish Law in connection with the listing of the New Ordinary Shares, the
Company shall always have a maximum of sixty (60) calendar days for the drafting
and approval of such prospectus before listing the New Ordinary Shares on the
NASDAQ Helsinki (counting from the date the Company receives notice of the
relevant conversion event including sufficient information to verify the
applicability of a prospectus requirement).
(b)    For so long as the Company has any outstanding Company Class B Shares,
Theta shall notify the Company of any Company Ordinary Shares or Company ADSs
acquired by the Shareholder Group (including pursuant to Section 4.1(a), Section
4.1(b) or Section 6.2(a)). Section 21 of the Articles of Association provides
the Company with the right to convert such Company Ordinary Shares or Company
ADSs into newly issued Company Class B Shares. Theta agrees to take all actions
reasonably necessary to consummate such conversion.
(c)    The parties acknowledge that should an exemption be available from the
requirement to publish a listing prospectus in connection with the listing of
the New Ordinary Shares on the NASDAQ Helsinki, the Company shall use all
reasonable efforts to seek to apply such exemption in connection with such
conversion and listing.
(d)    If the Shareholder Group wishes to Transfer its Company Shares in the
form of Company ADSs or (in the case of a conversion in accordance with Section
22(a)(vii) of the Articles of Association) hold Company ADSs, the Company shall
cooperate with any reasonable request made of the Company by or on behalf of the
depositary in connection with the issuance of the ADSs representing the New
Ordinary Shares.


15

--------------------------------------------------------------------------------





Article VI.    
PREEMPTIVE RIGHTS
Section 6.1    Preemptive Rights Generally. In accordance with the Act, the
Shareholder Group shall be granted preemptive rights with respect to its Company
Class B Shares to the extent that preemptive rights are granted to the holders
of Company Ordinary Shares, and the Shareholder Group shall be permitted to
exercise such preemptive rights as permitted under the Act.
Section 6.2    Directed Issues.
(a)    If the Company proposes to issue any Company Shares where preemptive
rights are not afforded under Section 6.1 (a “Directed Issue”), the Shareholder
Group shall have the right, for a six (6)-month period following receipt of the
Directed Issue Notice, to purchase, in the capital markets, Company Shares in an
amount up to the Maintenance Amount. The Shareholder Group shall promptly inform
the Company of any purchases made pursuant to this Section 6.2(a), and any
purchases made pursuant to this Section 6.2(a) must comply with Section 5.2(b).
(b)    The Company shall give notice (a “Directed Issue Notice”) to Theta of any
Directed Issue on each of (w) the date that the Company issues Company Shares in
a Directed Issue if such issuance, together with any prior Directed Issue of
which the Shareholder Group has not previously been notified, exceeds one
percent (1%) of the total number of Company Shares outstanding on a fully
diluted basis, (x) the tenth (10th) trading day prior to the record date for any
meeting of the shareholders of the Company, (y) the six (6)-month anniversary of
each record date for the Company’s annual meeting of the shareholders and (z)
any other date specified by the Unaffiliated Directors.
Article VII.    
REPRESENTATIONS AND WARRANTIES
Section 7.1    Representations and Warranties of the Company. The Company
represents and warrants to Theta that:
(a)    the Company is an entity duly organized and validly existing under the
laws of the Finland and has the power and authority to enter into this Agreement
and to carry out its obligations hereunder;
(b)    the execution, delivery and performance of this Agreement by the Company
has been duly authorized by all necessary corporate action on the part of the
Company and no other corporate proceedings on the part of the Company are
necessary to authorize this Agreement or the transactions contemplated hereby;
(c)    this Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, and, assuming this
Agreement constitutes a valid and binding obligation of Theta, is enforceable
against the Company in accordance with its terms; and


16

--------------------------------------------------------------------------------





(d)    none of the execution, delivery or performance of this Agreement by the
Company constitutes a breach or violation of or conflicts with the Company’s
articles of association (as amended by the Articles Amendment).
Section 7.2    Representations and Warranties of Theta. Theta represents and
warrants to the Company that:
(a)    it is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has the corporate power and
authority to enter into this Agreement and to carry out its obligations
hereunder;
(b)    the execution, delivery and performance of this Agreement by Theta has
been duly authorized by all necessary action on the part of Theta and no other
corporate proceedings on the part of Theta are necessary to authorize this
Agreement or any of the transactions contemplated hereby;
(c)    this Agreement has been duly executed and delivered by Theta and
constitutes a valid and binding obligation of Theta, and, assuming this
Agreement constitutes a valid and binding obligation of the Company, is
enforceable against Theta in accordance with its terms; and
(d)    none of the execution, delivery or performance of this Agreement by Theta
constitutes a breach or violation of or conflicts with its restated certificate
of incorporation or bylaws.
Article VIII.    
TERMINATION
Section 8.1    Termination. Except as provided in Section 8.2 and other than the
termination provisions applicable to particular Sections of this Agreement that
are specifically provided elsewhere in this Agreement, this Agreement shall
terminate upon the earlier of (a) the mutual written agreement of the Company
and Theta, and (b) the date that the Shareholder Group ceases to Beneficially
Own any Company Class B Shares.
Section 8.2    Effect of Termination; Survival. In the event of any termination
of this Agreement pursuant to Section 8.1, there shall be no further liability
or obligation hereunder on the part of any party hereto as to whom the
termination is effective, and this Agreement (other than Article I, Section 9.5,
Section 9.6, Section 9.7, Section 9.8, Section 9.10, and Section 9.11) shall
thereafter be null and void as to such party; provided, that nothing contained
in this Agreement (including this Section 8.2) shall relieve any party from
liability for any breach of any of its representations, warranties, covenants or
agreements set forth in this Agreement occurring prior to such termination.
Article IX.    
MISCELLANEOUS
Section 9.1    Amendment and Modification. This Agreement may be amended,
modified and supplemented only by a written instrument signed by the Company and
Theta. No waiver of


17

--------------------------------------------------------------------------------





any provision of this Agreement shall be effective unless it is signed by the
party against whom the waiver is to be effective. No course of dealing between
or among any Persons having any interest in this Agreement shall be deemed
effective to modify, amend or discharge any part of this Agreement or any rights
or obligations of any Person under or by reason of this Agreement.
Section 9.2    Assignment; No Third-Party Beneficiaries. Neither this Agreement
nor any of the rights, interests or obligations under this Agreement shall be
assigned, in whole or in part, by either party without the prior written consent
of the other party. Any purported assignment without such prior written consent
shall be null and void and of no effect. Subject to the preceding sentences,
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors (including, in the
case of the Company, any successor publicly traded Person resulting from a
reorganization of the Company) and assigns. This Agreement shall not confer any
rights or remedies upon any Person other than the parties to this Agreement and
their respective successors and permitted assigns.
Section 9.3    Binding Effect; Entire Agreement. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and executors, administrators
and heirs. This Agreement and the Transaction Agreements set forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior representations, agreements and
understandings, written or oral, of any and every nature among them.
Section 9.4    Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable Law, such provision(s) shall be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provisions were so excluded and shall be enforceable in
accordance with its terms so long as the economic or legal substance of the
transactions contemplated by this Agreement are not affected in any manner
materially adverse to any party.
Section 9.5    Notices and Addresses. Any notice, demand, request, waiver, or
other communication under this Agreement shall be in writing and shall be deemed
to have been duly given on the date of service, if personally served or sent by
facsimile; on the Business Day after notice is delivered to a courier or mailed
by express mail, if sent by courier delivery service or express mail for next
day delivery; and on the third day after mailing, if mailed to the party to whom
notice is to be given, by first class mail, registered, return receipt
requested, postage prepaid and addressed as follows:


18

--------------------------------------------------------------------------------





(a)
If to Theta, to:


Terex Corporation
200 Nyala Farm Road,
Westport, CT 06880
United States of America
Attn: Eric I Cohen, Esq., Senior Vice President, Secretary & General Counsel
Facsimile: +1 (203) 222-7170


Email: eric.cohen@terex.com


with a copy (which shall not constitute notice) to:


Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
United States of America
Attn: Philip Richter, Esq.
         David L. Shaw, Esq.
Facsimile: +1 (212) 859-4000
Email: philip.richter@friedfrank.com
            david.shaw@friedfrank.com


(b)
If to the Company, to:


Konecranes Plc
P.O. Box 661 (Koneenkatu 8)
FI-05801 Hyvinkää
Finland
Attn: Sirpa Poitsalo, Vice President, General Counsel
Facsimile: +358 20 427 2099
Email: sirpa.poitsalo@konecranes.com


with a copy (which shall not constitute notice) to:


Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street
Canary Wharf, London E14 5DS
United Kingdom
Attn: Scott V. Simpson, Esq.
          Lorenzo Corte, Esq.
Facsimile: +44 (0)207 519 7070
Email: scott.simpson@skadden.com
            lorenzo.corte@skadden.com



Section 9.6    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of Finland (except for Section 4.1, which shall be
governed by the laws of the State of New York), including as to validity,
interpretation, enforcement and effect, without regard to any applicable
conflicts of law principles to the extent that the application of the laws of
another jurisdiction would be required thereby.


19

--------------------------------------------------------------------------------





Section 9.7    Headings. The headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect.
Section 9.8    Counterparts. This Agreement may be executed via facsimile or pdf
and in any number of counterparts, each of which shall be deemed to be an
original instrument and all of which together shall constitute one and the same
instrument.
Section 9.9    Further Assurances. Each party shall cooperate and take such
action as may be reasonably requested by the other party in order to carry out
the provisions and purposes of this Agreement and the Class B Articles
Provisions and the transactions contemplated hereby and thereby; provided,
however, that no party shall be obligated to take any actions or omit to take
any actions that would be inconsistent with applicable Law. At such times as the
Shareholder Group may reasonably request, the Company will provide the
Shareholder Group with information regarding the number of Company Ordinary
Shares and Company Class B Shares outstanding on a fully diluted basis.
Section 9.10    Remedies. In the event of a breach or a threatened breach by any
party to this Agreement of its obligations under this Agreement, any party
injured or to be injured by such breach shall be entitled to specific
performance of its rights under this Agreement or to injunctive relief, in
addition to being entitled to exercise all rights provided in this Agreement and
otherwise granted by Law.
Section 9.11    Arbitration; Jurisdiction and Venue.
(a)    Except as provided in Section 9.11(b), any dispute, controversy or claim
arising out of or relating to this Agreement, or the breach, termination or
validity thereof, shall be finally settled by arbitration in accordance with the
Arbitration Rules of the Finland Chamber of Commerce. The number of arbitrators
shall be three. The seat of arbitration shall be Helsinki. The language of the
arbitration shall be English.
(b)    Any action, suit, dispute or proceeding arising out of, in connection
with, or relating in any way to this Agreement and the transactions contemplated
hereby, whether in contract, tort, common law, statutory law, equity, or
otherwise, including any question regarding its existence, validity, or scope
(any “Dispute”) relating to Section 4.1 will be brought and resolved in the U.S.
District Court for the Southern District of New York or, in the absence of
jurisdiction in such court, by the Supreme Court of the State of New York
sitting in New York County, and in the appellate courts having jurisdiction of
appeals in such courts (collectively, the “New York Courts”). In that context,
and without limiting the generality of the foregoing, each party irrevocably and
unconditionally: (i) submits for itself and its property to the exclusive
jurisdiction of the New York Courts with respect to any Dispute and for
recognition and enforcement of any judgment in respect thereof, and agrees that
all claims in respect of any Dispute shall be heard and determined in the New
York Courts; (ii) agrees that venue would be proper in the New York Courts, and
waives any objection that it may now or hereafter have that any New York Court
is an improper or inconvenient forum for the resolution of any Dispute; and
(iii) agrees that the mailing by certified or registered


20

--------------------------------------------------------------------------------





mail, return receipt requested, to the Persons listed in Section 9.5 of any
process required by any New York Court, will be effective service of process.
(c)    Nothing herein will be deemed to prevent a party from making service of
process by any means authorized by the laws of Finland (or the laws of the State
of New York with respect to Section 4.1). The foregoing consent to jurisdiction
will not constitute submission to jurisdiction or general consent to service of
process in Finland or the State of New York for any purpose except with respect
to any Dispute.
(d)    EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY
ARISE HEREUNDER IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT
OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
Section 9.11(d).
(e)    In relation to the provisions of this Agreement that are governed by the
laws of the State of New York, the parties agree that irreparable damage would
occur and that the Parties would not have any adequate remedy at law in the
event that any of the provisions hereof were not performed in accordance with
their specific terms or were otherwise breached and that any defense in any
action for specific performance that a remedy at law would be adequate is hereby
waived. It is accordingly agreed, in relation to the provisions of this
Agreement that are governed by the laws of the State of New York, that the
Parties shall be entitled to an injunction or injunctions to prevent breaches or
threatened breaches hereof and to enforce specifically the terms and provisions
hereof exclusively in New York state or federal court and any appellate court
therefrom, in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative. This Section
9.11(e) shall not be construed as limiting the parties’ remedies available under
applicable Law in relation to the provisions of this Agreement that are governed
by the laws of Finland.
Section 9.12    Adjustments. References to numbers of shares and to sums of
money contained herein shall be adjusted to account for any reclassification,
exchange, substitution, combination, stock split or reverse stock split of any
class of Capital Stock of the Company.


21

--------------------------------------------------------------------------------





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




22

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.
Konecranes Plc
By:    /s/ Panu Routila    
Name: Panu Routila
Title: Chief Executive Officer
Terex Corporation
By:    /s/ Eric I Cohen    
Name: Eric I Cohen
Title: Senior Vice President











--------------------------------------------------------------------------------






EXHIBIT A
UNAPPROVED SHAREHOLDER DESIGNEES


1) Any Person who was previously but no longer serves as a director or officer
of Theta as of the date of this Agreement.
2) Any Person who is or has previously been a director, officer, or employee of
Theta or any Affiliate of Theta following any Shareholder Parent Change of
Control.











--------------------------------------------------------------------------------






EXHIBIT B
APPROVED SHAREHOLDER DESIGNEES


1)
David Sachs

2)
Oren Shaffer






